Case 1:19-cr-00373-PGG Document 117 Filed 01/04/20 Page 1 of 2

LAW OFFICES

Scott A. SREBNICK, P.A.

 

 

SCOTT A. SREBNICK* 201 S. Biscayne Boulevard
* ALSO ADMITTED IN NEW YORK Suite 1210
Miami, Florida 33131
January 4, 2020 Tel: 305-285-9019

Fax: 305-377-9937
E-mail: scott@srebnicklaw.com
www.srebnicklaw.com

Via ECF

Honorable Paul G. Gardephe
United States District Judge
Thurgood Marshall U.S. Courthouse
40 Foley Square

New York, NY 10007

Re: United States v. Avenatti, No. S119 Cr. 373 (PGG)
Request for 3 day-adjournment, until January 9, 2020,
to Respond to Nike’s Motion to Quash Subpoenas
(Dkt. Nos. 112, 114-15)

Dear Judge Gardephe:

We write to request a three-day adjournment, until January 9, 2020, to respond to the
motion of non-party Nike to quash subpoenas to testify (Dkt. Nos. 114-15). This morning, in
a conference call with government counsel, the government advised us that it intends to
produce an additional 4,000 (approx.) pages of Nike-related documents by Monday, January
6, 2020. Thus, we are seeking additional time to expeditiously review the additional Nike
documents before filing our response. We provide the following background.

In September 2017, Nike was served with a federal grand jury subpoena in connection
with the USAO-SDNY’s NCAA criminal investigation. Between October 2017 and May
2018, Nike produced more than 11,000 pages of documents to the USAO-SDNY. In March
2019, Mr. Avenatti approached Nike on behalf of Gary Franklin—a former coach of a Nike-
sponsored Elite Youth Basketball (EYBL) team, the California Supreme—to settle Franklin’s
claims relating to his contract with Nike. Nike reported Mr. Avenatti to the USAO-SDNY in
connection with an alleged “extortion” plot, and Mr. Avenatti was arrested on March 25, 2019.
After Mr. Avenatti’s arrest, and as late as July 12, 2019 — nearly 21 months after being served
with the grand jury subpoena -- Nike produced an additional 6,300 pages (approx.) of
documents. In total, as of July 12, 2019, Nike had produced more than 17,800 pages to the
USAO-SDNY.

On August 6, 2019, in response to a Rule 16 / Brady / Giglio demand by the defense
for disclosure of the entirety of Nike’s production to the USAO-SDNY, the government
produced to the defense 2,550 pages from the Nike production. According to government
counsel, these 2,550 pages were selected by running search terms that included “Gary
Franklin” and “California Supreme” on the database of documents that Nike had produced to
the grand jury. The documents corroborated what Coach Franklin had told Mr. Avenatti about

1
Case 1:19-cr-00373-PGG Document 117 Filed 01/04/20 Page 2 of 2

the involvement of Nike executives — several of whom are the subject of the subpoenas -- in a
scheme to funnel money to high school players, their families and/or handlers. To be sure, the
documents showed that the conduct extended far beyond Coach Franklin and the California
Supreme.

This morning, Saturday, January 4, 2020, we had a conference call at the request of
government counsel. They candidly advised us that, when the USAO-SDNY ran its initial
searches on the Nike production database using the terms “Gary Franklin” and “California
Supreme” and produced the documents on August 6, 2019, they were unaware that more than
6,000 pages of documents that Nike had produced in April/July 2019 had not yet been loaded
into the government’s discovery database. According to government counsel, when they
recently ran those same search terms on these additional 6,000 plus pages, the search yielded
an additional 4,000 pages, which the government is endeavoring to produce to us by Monday,
January 6, 2020.

We believe these additional 4,000 pages will bear directly on Franklin’s “claim of
right,” Nike’s bias, and whether Nike has (or not) “fully cooperated” with the government’s
investigation as it now claims. (Dkt. No. 115:4). First, they all apparently relate in some way
to Gary Franklin and California Supreme, both of whom are at the heart of this case. Second,
they substantially outnumber the government’s initial production of 2,550 pages on August 6,
2019. Third, the majority of documents produced by Nike after Mr. Avenatti’s arrest
(4000/6300) — 21 months after the grand jury subpoena was served -- pertained to Gary
Franklin and California Supreme. For reasons we do not yet know for certain, these documents
were not produced by Nike until after Mr. Avenatti was arrested for demanding an internal
investigation as a component of the settlement of Coach Franklin’s claims.

For the foregoing reasons, we are requesting an opportunity to review the additional
4,000 pages, as expeditiously as possible, before filing our response to Nike’s motion to quash.
We respectfully request an additional three (3) days. Thank you for your consideration of this
request.

Respectfully,
t

2

| eH Ae

Scott A. Srebnick
Jose M. Quinon
E. Danya Perry
